*674On Motion for Rehearing.
The correct date of the original judgment was December 1, 1934, and the original opinion will be changed so as to show the correct date of this judgment.
Appellants contend, in their motion for a rehearing, that inasmuch as New Court Rule No. 94 requires, among other things, that laches be affirmatively plead, we should give retroactive effect to this rule. We overrule this contention. New Rule No. 814 provides that “All things properly done under any previously existing rule or statutes prior to the taking effect of these rules shall be treated as valid.” The trial court, under previously existing rules, properly sustained the general demurrer, and it would not now be just and feasible to give retroactive effect to Rule No. 94, in order to declare the sustaining of the general demurrer to be error.
The motion for a rehearing will be overruled.